Citation Nr: 0004477	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses.

(The issues of entitlement to an effective date earlier than 
October 20, 1994, for a grant of a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities, and service connection for a 
gastrointestinal disorder  will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision in June 1999 by the Chief Financial Officer 
of the Department of Veterans Affairs (VA) Medical Center in 
Mountain Home, Tennessee.


FINDINGS OF FACT

1.  In April and May 1999, the veteran's desire to have a 
penile implant removed and replaced did not constitute a 
medical emergency.  

2.  In April and May 1999, VA medical facilities were 
available for removal of a penile implant.

3.  A VA urologist found that replacement of a penile implant 
in April/May 1999 was not medically appropriate.


CONCLUSION OF LAW

Payment or reimbursement of unauthorized medical expenses to 
remove and replace a penile implant is not warranted.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 17.120, 17.130 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations provide, to the extent 
allowable, payment or reimbursement of the expenses of care, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical 
services not previously authorized, including transportation 
(except prosthetic appliances, similar devices, and repairs) 
may be paid on the basis of a claim timely filed, under the 
following circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services:
(1) For adjudicated service-connected 
disability; (2) for nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) for any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
for any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in 38 C.F.R. 
§ 17.48(j);

and (b) in a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to the life or health; 

and (c) when Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtained prior to VA authorization for 
the services required would not have been 
reasonable, sound, or wise, or 
practicable, or treatment had been or 
would have been refused.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  (Emphasis 
supplied).

In addition, regulations provide that no reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. 
§ 17.130.

In the veteran's case, in June 1999, he underwent a removal 
and replacement of a penile implant at Northside Hospital, 
Johnson City, Tennessee, a private facility.  He submitted to 
VA a hospital bill in the amount of $18,382.75.  Although the 
veteran did not submit a surgeon's bill, prior to the 
procedure, the surgeon indicated that his fee would be 
$1,003.  The veteran has requested that the VA pay those 
expenses or reimburse him for those expenses.

Service connection is in effect for scarring of the penis and 
prostatitis.  In addition, a rating decision in June 1998 
granted entitlement to special monthly compensation on 
account of loss of use of a creative organ, effective in 
August 1989.

The veteran has suffered from impotence in recent years, and 
first received a penile prosthesis in 1994, which was removed 
and replaced at a private hospital in September 1998.

In early April 1999, the veteran complained to a VA 
psychologist that, although the penile prosthesis was not 
eroded, it was uncomfortable when he inflated it, and it was 
"bent."  Later that month, at a VA primary care clinic, the 
veteran complained of pain.  On examination, the prosthesis 
was not visible; there was tenderness on palpation of the 
left penile glans.

In May 1999, the veteran was informed by a VA urologist that 
VA would remove his penile implant, but VA would not replace 
it.  An appointment was scheduled for the veteran to see a VA 
urologist a few days later, but the veteran did not keep the 
appointment.  The veteran then proceeded to contact a private 
surgeon, who performed a removal and replacement of the 
penile implant in June 1999.

With regard to the first of the three requirements for 
payment/reimbursement of hospital care and medical services 
not previously authorized, the Board will assume that the 
veteran needed care and services (removal of penile implant) 
for his service-connected disability.  However, there are two 
more requirements for payment/reimbursement:  There must have 
been a medical emergency; and VA or other Federal facilities 
must have been unavailable.  Those requirements have not been 
met in this case.

There has been no showing that the veteran's penile pain in 
April/May 1999, constituted a medical emergency of such 
nature that a delay in removal of the penile implant would 
have been hazardous to his life or health.  In addition, VA 
facilities to remove the penile implant were not unavailable 
and, in fact, the veteran was informed that VA medical 
personnel would remove the penile implant.  Also, no payment 
or reimbursement may be made when an individual, like the 
veteran, procures medical and surgical services at a private 
facility in preference to available Government facilities.

Furthermore, the Board notes that, in the event that 
treatment of a service-connected disability required 
placement of a third penile implant (the first two penile 
implants having failed), then such treatment was refused by 
the VA urologist.  However, the VA urologist determined that 
placement of a third penile implant was not medically 
appropriate.  The fact that a private surgeon was willing to 
insert a third penile implant does not, the Board finds, 
establish that such action was appropriate or required.   In 
short, the veteran may not shift the cost of placement of a 
third penile implant to VA, simply by undergoing the 
procedure at a private facility.  In any event, there was no 
medical emergency, and, for that reason alone, entitlement to 
payment or reimbursement of the unauthorized medical expenses 
is not established.  38 U.S.C.A. § 17.28; 38 C.F.R. 
§§ 17.120, 17.130.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for applicable.  
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 

